Title: From George Washington to Brigadier General James Mitchell Varnum, 7 October 1777
From: Washington, George
To: Varnum, James Mitchell



Sir,
Camp Pawlings Mill [Pa.] 7th October 1777

I desire you will immediately on the receipt of this detach Col: Green’s and Col: Angel’s regiments with their baggage, with orders to throw themselves into the fort at Red-bank upon the Jersey-shore. This important post commands and defends the Chevaux de frize and unless kept in our possession, our vessels of war must quit their station and thereby leave the enemy at liberty to weigh the Chevaux de frize and open the free navigation of the River. These regiments are not to take any artillery with them. General Green has written a particular letter to Col. Green in which he will find instructions. I desire the detachment may march with the utmost dispatch by the following rout. From the place where this reaches you to Bristol and from thence across Delaware to Burlington, from Burlington to Mount Holly—from Mount Holly to Haddonfield—from Haddonfield to Woodberry—from Woodberry to red-bank. I am Sir Your most Obedt servant

G.W.

